Campbell, C. J.,
delivered the opinion of the court.
The object of § 1421 of the code of 1880 is to give to him whose judgment or decree is superseded the right to obtain the order of this court to discharge 1he supersedeas at any time before the appeal is returnable, so as to relieve against the superseding of a judgment or decree where the law does *266not allow a supersedeas; and the operatibn of the statute must be confined to cases in which, from the nature of the case, the law does not permit a supersedeas. If the case be one in which the law allows a supersedeas, and the objection to it goes to the merits of the appeal, or is founded on something in the nature of a bar to it, that cannot be a ground for action by the court under § 1421, but will be available when the case is heard on the appeal. The test is, is the judgment, decree or order appealed from and .superseded, viewed by the record of it, one in which the law provides for an appeal and supersedeas ? 'Tf so, all questions involved in the appeal must be reserved until the case is heard in its order.

Motion denied.